IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
            On Remand From Supreme Court of Tennessee May 27, 2003

         TROY ALLEN THOMPSON v. ELISA CONNELL HULBERT

                    An Appeal from the Juvenile Court for Shelby County
                           No. L8261    A. V. McDowell, Judge


                   No. W2003-01275-COA-RM-CV - Filed August 28, 2003


This case involves a constitutional challenge to the Tennessee Child Support Guidelines, Tenn.
Comp. R. & Regs. 1240-2-4. In our initial Opinion in this case, we held that the challenged
guidelines were unconstitutional because that they were violative of the equal protection guarantees
of the federal and state constitutions. The Supreme Court of Tennessee granted certiorari and
remanded the case to this Court for reconsideration in light of the Supreme Court’s recent decision
in Gallaher v. Elam, 104 S.W.3d 455 (Tenn. 2003). In light of Gallaher, we must conclude that
there is no constitutional defect in the challenged child support guideline provisions. Consequently,
we affirm the child support award ordered by the trial court.
     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court is Affirmed

HOLLY M. KIRBY, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and DAVID R. FARMER , J., joined.

David A. McLaughlin and Gail R. Sevier, Memphis, Tennessee, for the appellant, Troy Allen
Thompson.

Paul G. Summers, Attorney General and Reporter, and Kim Beals, Assistant Attorney General,
Nashville, Tennessee, for the appellee, State of Tennessee.

                                            OPINION

        The Petitioner/Appellant Troy Thompson filed the original appeal in this action, claiming
that the Tennessee Child Support Guidelines, specifically Tenn. Comp. R. & Regs. 1240-2-4, were
unconstitutional. In our initial Opinion in this case, we agreed with the Appellant and held that the
challenged guidelines were unconstitutional because they were violative of the equal protection
guarantees of the federal and state constitutions. Thompson v. Hulbert, No. W2000-02675-COA-
R3-JV, 2002 WL 1838131 (Tenn. Ct. App. Aug. 9, 2002). The Supreme Court of Tennessee granted
certiorari and remanded the case to this Court for reconsideration in light of the Supreme Court’s
recent decision in Gallaher v. Elam, 104 S.W.3d 455 (Tenn. 2003).
        In Gallaher, the Tennessee Supreme Court held that the same guideline provisions at issue
in the instant case were constitutional, and that the challenged classifications had a reasonable
relationship to a legitimate state interest. Gallaher, 104 S.W.3d at 461-62. In light of that holding,
we must conclude that the trial court’s award of child support was appropriate, and we adopt its
determination as the Opinion of this Court. See Whiton v. Whiton, No. E2003-01279-COA-RM-
CV, 2003 WL 21516221 (Tenn. Ct. App. June 27, 2003).

       The decision of the juvenile court is affirmed. Costs are to be taxed to the appellant, Troy
Allen Thompson, and his surety, for which execution may issue, if necessary.




                                                       ___________________________________
                                                       HOLLY M. KIRBY, JUDGE




                                                 -2-